CANTY, J.
I concur in the result arrived at, but not in all that is said in the foregoing opinion. An examination of the decisions of this court therein referred to will not, in my opinion, warrant the conclusion attempted to be drawn from them. This case simply shows the *147beautiful workings of a doctrine that a mortgage is a mere chose in action, which does not partake of the negotiability of the note which it secures, when that doctrine is carried to its full extent. But that doctrine has been too long upheld by this • court to be now overruled. However, its evil workings should be curbed as much as possible by engrafting on it such exceptions as sound, equitable principles dictate.
As one of these exceptions, it should, in my opinion, be held that when the mortgagor, with intent to defraud his creditors, places a mortgage on his property, he should, as against the mortgagee’s assignee in good faith and for a valuable consideration, be estopped from asserting that there was no consideration for the mortgage. A party is often estopped by his acts done with a fraudulent, malicious or wrongful intent, when he would not be estopped by the same acts when done innocently and without any such intent. He may also be estopped as against one who he knew was likely to be injured, though the specific intent was to injure some one else. The mortgagor’s specific intent was to injure his creditors, but his act injures an innocent purchaser from the mortgagee, as the mortgagor well knew it was likely po do. He is therefore estopped to assert, as against such assignee, that there was no consideration for the mortgage; and the" mortgage, being good as against the mortgagor, is, in such a case as this, good against third parties.